Title: To George Washington from Lieutenant Colonel Samuel Smith, 9 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 9th Novemr 1777

I receiv’d your Excellency’s favour of the 4th I presume you must have mistook Major Fleury’s meaning. he has since he arrived acted fully in his department of Engineer, when I proposed any thing he has generally been so polite to approve it. he writes and I presume will acknowledge that his Ideas have been adopted as far as the strength of the Garrison would permit.
The enemy since I wrote you last have been fortifying their Island for an advanced post and for a pass to the City, they have strengthened the first work which they made on the height with Pickquets and Abbatees and yesterday threw up a breast work or Redoubt, a quarter of a mile below that, I Immagine to defend some narrow part of the Creek where you might pass to repossess the Island. within these two nights they have thrown up a long Breast work to the left of their first Bomb Battery, it is not yet opened, but we can distinguish 5 Embrasures and Ship Carriages for their Cannon. I am of Opinion their Intentions now must be to knock down our pallisade on that side, destroy our Block houses & storm us. We had your Excellency’s Notice last night and prepared 

accordingly, but I conceive they will not attempt any thing untill they make a breach.
The Honorable the Congress have done me too much Honor; perhaps the enemy may give us an Oppty to merit the high Approbation they are pleasd to express of my Conduct and the Officers under me. I have the Honor to be Your Excellencys most Obedient Servant

Sam Smith

